

EXHIBIT 10.1
Execution Version


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the "Agreement") is entered into as of the 26th day
of April, 2016 between USP Holdings, Inc. (the "Company") and William P. Kerfin,
Jr. (the "Executive") (each of the foregoing individually a "Party" and
collectively the "Parties").


WHEREAS, the Executive is currently employed by the Company as the Company's
Vice President of Sales pursuant to that certain Senior Management Agreement
dated as of March 2, 2015 (as previously amended or supplemented, the "Prior
Agreement"); and


WHEREAS, on and after the Effective Date (as defined below), the Company wishes
to employ the Executive in the role of President of the Company and the
Executive wishes to be so employed by the Company, in each case, on the terms
and conditions set forth herein.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1.Employment. The Executive's employment hereunder shall commence on April 26,
2016, or such other date as may be mutually agreed between the Parties (the
"Effective") and end on the date the Executive's employment is terminated
pursuant to Section 4 hereof (the "Employment Period"). During the Employment
Period, the Executive will devote his full business time and use his best
efforts to advance the business and welfare of the Company and its subsidiaries
and affiliates and will not engage in (i) any other employment or business
activities, or (ii) any other activities for any direct or indirect remuneration
that would be harmful or detrimental to the business and affairs of the Company
or that would reasonably be expected to interfere with his duties hereunder. The
foregoing, however, shall not preclude the Executive from serving on civic or
charitable boards or committees, managing personal investments, or engaging in
such other activities as the Board of Directors of the Company or its equivalent
(such entity, the "Board") or the Chief Executive Officer of Forterra Pipe and
Precast LLC (the "CEO") may approve from time to time, so long as such
activities do not interfere with the performance of the Executive's
responsibilities hereunder.


2.Position. During the Employment Period, the Executive shall serve as the
President of the Company and shall report directly to the CEO. During the
Employment Period, the Executive shall also serve in such other capacities as
may be reasonably requested from time to time by the Board or the CEO that are
consistent with the Executive’s position and shall render such other services
for the Company and its affiliates as the Board or the CEO may from time to time
reasonably request and as shall be consistent with the Executive's position and
responsibilities.


3.Compensation.
(a)Base Salary. During the Employment Period, the Executive shall receive a base
salary at a rate of $350,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, and shall be subject to review
on an annual basis as determined by the Board or a committee thereof (the "Base
Salary").
    






--------------------------------------------------------------------------------




(b)Annual Bonus. With respect to each fiscal year ending during the Employment
Period, in addition to the Base Salary, the Executive will be eligible to earn
an annual cash performance bonus based upon the achievement of performance
targets established annually by the Board (or a committee thereof), which will
consist of an EBITDA-based target and potentially one or more other performance
targets, including individual management by objective (MBOs). The target amount
for such annual cash performance bonus shall be no less than 75% of Base Salary.
Except as otherwise provided in Section 4, in order to receive payment of any
earned annual cash performance bonus, the Executive must be continuously
employed by the Company or any of its subsidiaries through the date of actual
payment. The Executive's annual bonus for any partial or short fisca1 year
during the Employment Period shall be pro­ rated.


(c)Participation in Benefit Plans. During the Employment Period, the Executive
shall be entitled to receive all perquisites and participate in all benefit
plans, programs and policies maintained by the Company from time to time that
are available generally to its similarly-situated senior executives; provided,
however, that the Executive's right to receive such perquisites and participate
in such plans, programs and policies shall not affect the Company's right to
amend or terminate the general applicability of such perquisites, plans,
programs and policies. The Company may, in its sole discretion and from time to
time, amend, eliminate or establish benefit programs as it deems appropriate.


(d)Expenses. The Company shall reimburse the Executive for all reasonable travel
and other business expenses incurred by him in the performance of his duties to
the Company in accordance with the Company's applicable expense reimbursement
policies and procedures. Any expenses shall be reimbursed promptly in accordance
with such policies and procedures.


(e)Vacation. During the Employment Period, the Executive shall be entitled to
twenty (20) days' paid vacation each calendar year, pro-rated for any partial
years during the Employment Period, to be accrued and cashed out upon any
termination of employment pursuant to the Company's vacation policy as in effect
from time to time and in all events in accordance with the requirements of
applicable state law. The Executive shall make good faith efforts to schedule
vacations not to unreasonably conflict with the conduct of the Company's
business and shall give the Company adequate notice of the Executive's planned
absences.


(f)     Automobile Allowance. The Executive shall be entitled to a monthly car
allowance of Seven Hundred Fifty Dollars ($750).


4.Termination of Employment. Subject to the further provisions of this Section
4, the Employment Period and the Executive's employment hereunder may be
terminated by either Party at any time and for any or no reason; provided,
however, that the Company and the Executive will be required to give written
notice of any termination of the Executive's employment as set forth in this
Section 4. Notwithstanding any other provision of this Agreement, the provisions
of this Section 4 shall exclusively govern the Executive's rights to
compensation and benefits upon termination of employment with the Company.


2

--------------------------------------------------------------------------------






(a)Notice of Termination. Any termination or resignation of the Executive's
employment by the Company or by the Executive, as applicable, under this Section
4 (other than termination of employment as a result of the Executive's death or
Disability (as defined below)) shall be communicated by a written notice (a
"Notice of Termination'') to the other Party hereto (i) indicating whether the
termination is for or without Cause (as defined below) or the resignation is for
or without Good Reason (as defined below), (ii) indicating the specific
termination provision in this Agreement relied upon, and (iii) specifying a date
of termination (the "Date of Termination"), which, if submitted by the
Executive, shall be thirty (30) days following the date of such notice (or the
first business day following the last day of the Cure Period, in the case of
Executive's resignation for Good Reason), and if submitted by the Company, shall
be thirty (30) days following the date of such notice (or the first business day
following the last day of the Executive Cure Period, in the case of Company's
termination for Cause), or such other date as mutually agreed by the Company and
the Executive.


(b)Accrued Rights. Upon a termination of the Executive's employment for any
reason, the Company shall pay the Executive (or the Executive's estate) (i) the
sum of the Executive's Base Salary through the Date of Termination not
theretofore paid (payable within thirty (30) days of the Date of Termination or
sooner if so required by applicable law); (ii) any unreimbursed business
expenses; (iii) any vacation days that are required to be cashed out in
accordance with the requirements of applicable state law; and (iv) any amount
arising from the Executive's participation in, or benefits under, any employee
benefit plans, programs or arrangements (including without limitation, any
Disability or life insurance benefit plans, programs or arrangements), which
amounts shall be payable in accordance with the terms and conditions of such
employee benefit plans, programs or arrangements (collectively, the "Accrued
Rights").


(c)Termination by the Company without Cause or Resignation For Good Reason. If
the Executive's employment shall be terminated by the Company without Cause (and
not by reason of Executive's death or Disability), or by the Executive for Good
Reason, then, in addition to the Accrued Rights, the Company shall (subject to
the Executive's execution, within forty-five (45) days following receipt
thereof, of a waiver and general release of claims in the form provided by the
Company, and such general release of claims becoming effective and irrevocable
in accordance with its terms): (i) pay the Executive any annual bonus earned by
the Executive pursuant to Section 3(b) for any calendar year completed prior to
the Date of Termination that remains unpaid as of the Date of Termination
(payable at the same time as annual bonuses are paid to executives generally and
in all events by March 15th of the year following the year to which such bonus
relates); (ii) pay to Executive, at the time annual bonuses are paid to other
Company executives, but no later than March 15 of the year following the year in
which the Date of Termination occurs, an annual bonus for the calendar year of
termination (based on actual performance for such year) in a lump sum amount
pro-rated based on the number of days in the calendar year of termination from
January 1st through the Date of Termination; (iii) continue to pay to the
Executive, in accordance with the Company's regular payroll practice following
the Date of Termination, the Executive's Base Salary for a period of twelve (12)
months; and (iv) for a period of twelve (12) months following the Date of
Termination, continue to make health coverage available to the Executive under
the Company's group insurance plans at the same rate applicable to the Executive
immediately prior to the Date of Termination or otherwise reimburse the cost of
individual health insurance for such 12-month


3

--------------------------------------------------------------------------------






period; provided, that the Company shall not be obligated to make any such
payments described in this Section 4(c) after the date the Executive first
violates any of the restrictive covenants set forth in Section 5. Following the
Executive's termination of employment by the Company without Cause (and not by
reason of Executive's death or Disability), or by the Executive for Good Reason,
except as set forth in this Section 4(c), the Executive shall have no further
rights to any compensation or any other benefits under this Agreement.


(i)"Cause" shall be deemed to exist if any of the following items shall apply:
(1) a material breach of any agreement between the Executive and the Company or
any affiliate, including, without limitation, a material breach by the Executive
of the Executive's obligations under this Agreement or any other agreement
between the Executive and the Company or an affiliate; (2) willful misconduct by
the Executive in the performance of his duties to the Company or a material
violation by the Executive of any written policies of the Company or specific
lawful directions of the Board or the CEO; (3) a breach of any fiduciary duty
which the Executive owes to the Company or any affiliate in his capacity as an
employee or officer; (4) the conviction or plea of guilty or no contest by the
Executive with respect to (A) a felony or (B) embezzlement, dishonesty, a crime
involving moral turpitude, or intentional and actual fraud; (5) the use of
illicit drugs or other illicit substances or the abuse of licit drugs or other
substances; or (6) an unexplained absence from work for more than ten (10) days
in any twelve (12) month period (vacation, reasonable personal leave, reasonable
sick leave, and Disability excepted). In each such case of Cause that is
curable, the Company shall provide the Executive with written notice of the
grounds for a Cause termination within ninety (90) days of the initial
occurrence thereof, and the Executive shall have a period of thirty (30) days to
cure after receipt of the written notice (the "Executive Cure Period").
Termination by the Company following the Executive's cure or before the
expiration of the Executive Cure Period, provided that such event is curable,
shall constitute a termination without Cause. If the alleged Cause event has not
been cured at the end of the Executive Cure Period, the Company's termination of
employment for Cause will be effective on the first business day following the
last day of the Executive Cure Period.




(ii)"Good Reason" shall be deemed to exist if, without the Executive's consent:
(1) there is a material diminution in the title, duties, responsibilities, or
authority of the Executive; (2) there is a reduction in the Executive's then
Base Salary (other than as part of a general cost reduction effort consistent
with any reduction applicable to all senior executive officers of the Company at
the Vice President level or above); (3) there is a reduction in the Executive's
target annual cash performance bonus; or (4) the Company requires Executive to
relocate Executive's primary residence as a condition of retaining his
employment or requires Executive to perform services primarily at offices
located more than fifty (50) miles from the place where the Company's principal
business office is located as of the Effective Date, other than business travel
and attendance at meetings in the course of performing his duties hereunder. In
each such case of Good Reason, the Executive shall provide the Company with
written notice of the grounds for a Good Reason termination within sixty (60)
days of the initial occurrence thereof, and the Company shall have a period of
thirty (30) days to cure after receipt of the written notice, if curable (the
"Cure Period"). Resignation by the Executive following the Company's cure or
before the expiration of the Cure Period, provided that such event is curable,
shall constitute a voluntary resignation and not a termination or resignation
for Good Reason. If


4

--------------------------------------------------------------------------------






the alleged Good Reason event has not been cured at the end of the Cure Period,
the Executive must terminate employment within thirty (30) days following the
end of the Cure Period.


(d)Termination by the Company for Cause; Resignation Without Good Reason. If the
Executive's employment shall be terminated by the Company for Cause or upon the
Executive's resignation without Good Reason, the Executive shall only be
entitled to receive the Accrued Rights. Following the Executive's termination of
employment by the Company for Cause or upon the Executive's resignation without
Good Reason, except as set forth in this Section 4(d), the Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.


(e)Disability or Death. The Employment Period and the Executive's employment
hereunder shall terminate immediately upon the Executive's death and may be
terminated by the Company if the Executive is (in the good faith judgment of the
Board) physically or mentally incapacitated and therefore has been unable for a
period of one hundred twenty (120) days in any 365-day period to perform the
essential functions of Executive's position. with a reasonable accommodation
(such incapacity is hereinafter referred to as "Disability"), in each case, in a
manner consistent with applicable state and federal law. Upon termination of the
Executive's employment hereunder by reason of his Disability or death, the
Executive or the Executive's estate (as the case may be) shall be entitled to
receive: (i) the Accrued Rights; (ii) any annual bonus earned by the Executive
pursuant to Section 3(b) for any calendar year completed prior to the Date of
Termination that remains unpaid as of the Date of Termination (payable at the
same time as annual bonuses are paid to executives generally and in all events
by March 15th of the year following the year to which such bonus relates); (iii)
at the time annual bonuses are paid to other Company executives, but no later
than March 15 of the year following the year in which the Date of Termination
occurs, an annual bonus for the calendar year of termination (based on actual
performance for such year) in a lump sum amount pro-rated based on the number of
days in the calendar year of termination from January 1st through the Date of
Termination; and (iv) such additional payments, if any, as determined by the
Board in its sole and absolute discretion.    Following the termination of the
Executive's employment by reason of the Executive's Disability or death, except
as set forth in this Section 4(e), the Executive shall have no further rights to
any compensation or any other benefits under this Agreement.


(f)Return of Property. Upon cessation of the Executive's employment with the
Company for any reason, whether voluntary or involuntary, the Executive shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any affiliate of the
Company (or business dealings thereof) that are in the Executive's possession,
subject to the Executive's control or held by the Executive for others; and (ii)
all property or equipment that the Executive has been issued by the Company or
any affiliate of the Company during the course of his employment or property or
equipment thereof that the Executive otherwise possesses, including any
computers, cellular phones, pagers and other devices, except that the Executive
shall be permitted to retain his address books. The Executive acknowledges that
he is not authorized to retain any physical, computerized, electronic or other
types of copies of any such physical, computerized, electronic or other types of
records, documents, proposals,






5

--------------------------------------------------------------------------------






notes, lists, files or materials, and is not authorized to retain any other
property or equipment of the Company or any affiliate of the Company. The
Executive further agrees that the Executive will immediately forward to the
Company (and thereafter destroy any physical or electronic copies thereof) any
business information relating to the Company or any affiliate of the Company
that has been or is inadvertently directed to the Executive following the
Executive's last day of employment. The provisions of this Section 4(f) are in
addition to any other written obligations on the subjects covered herein that
the Executive may have with the Company and its affiliates, and are not meant to
and do not excuse such obligations. Upon the termination of his employment with
the Company and its subsidiaries, the Executive shall, upon the Company's
request, promptly execute and deliver to the Company a certificate (in form and
substance satisfactory to the Company) to the effect that the Executive has
complied with the provisions of this Section 4(f). Notwithstanding the
foregoing, the Executive is entitled to keep copies of documents pertaining to
any employee benefit plans applicable to the Executive, income records to the
extent necessary for the Executive to prepare his individual tax returns and
records pertinent to any disputed termination of this Agreement or any claim for
indemnification from the Company, including a copy of this Agreement.


(g)Resignation of Offices. Promptly following any termination of the Executive's
employment with the Company (other than by reason of the Executive's death), the
Executive shall be deemed to have resigned from all positions that the Executive
may then hold as an employee, officer or director of the Company or any
affiliate of the Company.


(h)Further Assurances; Cooperation. Following the termination of the Executive's
employment with the Company, the Executive shall execute any and all documents
reasonably requested by the Company to secure the Company's right to any Work
Product (as defined in Section 5(b)), and the Executive agrees to make himself
available as reasonably requested by the Company with respect to, and to use
reasonable efforts to cooperate in conjunction with, any litigation or
investigation arising from events that occurred during the Executive's
employment with the Company and its affiliates (whether such litigation or
investigation is then pending or subsequently initiated) involving the Company
or any affiliate of the Company, including providing testimony and preparing to
provide testimony if so requested by the Company. The Company shall reimburse
the Executive for any reasonable travel and other expenses incurred in
connection with cooperation provided under this Section 4(h).


5.Restrictive Covenants.
(a)Confidential Information. During the course of the Executive's employment
with the Company, the Executive will be given access to and receive Confidential
Information (as defined below) regarding the business of the Company and its
affiliates. The Executive agrees that the Confidential Information constitutes a
protectable business interest of the Company and its affiliates and covenants
and agrees that at all times during the Executive's employment with the Company,
and at all times following the Executive's termination, the Executive will not,
directly or indirectly, disclose any Confidential Information other than in the
good faith performance of his duties hereunder. As used in this Agreement, the
term "Confidential Information" means any and all confidential, proprietary or
trade secret information of the Company or an affiliate not within the public
domain, whether disclosed, directly or indirectly, verbally, in writing
(including electronically) or by any other means in


6

--------------------------------------------------------------------------------






tangible or intangible form, including that which is conceived or developed by
the Executive, applicable to or in any way related to: (i) the present or future
business activities, products and services, and customers of the Company or its
affiliates; (ii) the research and development of the Company or its affiliates;
or (iii) the business of any client or vendor of the Company or its affiliates.
Such Confidential Information includes the following property or information of
the Company or its affiliates, by way of example and without limitation, trade
secrets, processes, formulas, data, program documentation, customer lists,
designs, drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, financial statements, profit margins
and all information concerning existing or potential clients, suppliers or
vendors. Confidential Information of the Company also means all similar
information disclosed to any member of the Company by third parties that is
subject to confidentiality obligations. The Company shall not be required to
advise the Executive specifically of the confidential nature of any such
information, nor shall the Company be required to affix a designation of
confidentiality to any tangible item, in order to establish and maintain its
confidential nature. Notwithstanding the preceding to the contrary, Confidential
Information shall not include general industry information or information that
is publicly available or readily discernible from publicly available products or
literature; information that the Executive lawfully acquires from a source other
than the Company or its affiliates or any client or vendor of the Company or any
of its affiliates (provided that such source is not bound by a confidentiality
agreement with the Company or any of its affiliates); information that is
required to be disclosed pursuant to any law, regulation, rule of any
governmental body or authority, or stock exchange, or court order; or
information that reflects employee's own skills, knowledge, know-how and
experience gained prior to employment or service and outside of any connection
to or relationship with the Company or any of its affiliates. For the avoidance
of doubt, nothing in this Agreement prohibits the Executive from voluntarily
communicating, without notice to or approval by the Company, with any state or
federal government agency about a potential violation of a state or federal law
or regulation.


(b)Intellectual Property Ownership. The Executive hereby assigns to the Company
all rights, including, without limitation, copyrights, patents, trade secret
rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, works of authorship, Confidential
Information or trade secrets (i) developed or created by the Executive, solely
or jointly with others, during the course of performing work for or on behalf of
the Company or any affiliate of the Company, whether as an employee or
independent contractor, (ii) that the Executive conceives, develops, discovers
or makes in whole or in part during the Executive's employment by the Company
that relate to the business of the Company or any affiliate of the Company or
the actual or demonstrably anticipated research or development of the Company or
any affiliate of the Company, or (iii) that the Executive conceives, develops,
discovers or makes in whole or in part during or after the Executive's
employment by the Company that are made through the use of any of the equipment,
facilities, supplies, trade secrets or time of the Company or any affiliate of
the Company, or that result from any work the Executive performs for the Company
or any affiliate of the Company (collectively, the "Work Product''). Without
limiting the foregoing, to the extent possible, all software, compilations and
other original works of authorship included in the Work Product will be
considered a "work made for hire" as that term is defined in Title 17 of the
United States Code. If, notwithstanding the foregoing, the Executive for any
reason retains any right, title or




7

--------------------------------------------------------------------------------






interest in or relating to any Work Product, the Executive agrees promptly to
assign, in writing and without any requirement of further consideration, all
such right, title, and interest to the Company. Upon request of the Company at
any time during or after the Employment Period, the Executive will take such
further actions, including execution and delivery of instruments of conveyance,
as may be appropriate to evidence, perfect, record or otherwise give full and
proper effect to any assignments of rights under or pursuant to this Agreement.
The Executive will promptly disclose to the Company any such Work Product in
writing.


(c)Agreement Not to Compete. The Executive acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Executive further acknowledges that the
Confidential Information is of significant competitive value to the Company in
the industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in consideration for the
Executive's employment and the benefits provided to the Executive (including,
without limitation, the benefits payable to the Executive pursuant to this
Agreement), the Executive agrees that during the period commencing on the
Effective Date and ending on the date that is twelve (12) months after the Date
of Termination (the "Restricted Period"), without the prior written consent of
the Company (which consent shall be exercised in the Company's sole and absolute
discretion) the Executive shall not directly or indirectly (including. without
limitation, as an employee, officer, director, owner, consultant, manager, or
independent contractor) engage in or be employed by or otherwise provide
services for compensation to any entity engaged in the business of developing,
manufacturing, or selling concrete, clay, steel or ductile iron building or
water transmission products, including, but not limited to, pipes and bricks
within any state, province or region (whether in the United States or in any
country) in which the Company, any subsidiary of the Company, or any affiliate
of the Company (collectively, the "Company Group") conducts business as of the
Date of Termination (a "Competing Business"). The foregoing, however, shall not
prevent the Executive's passive ownership of up to five percent (5%) or less of
the equity securities of any publicly traded company.


(d)Agreement Not to Solicit Employees. The Executive agrees that during the
Restricted Period, the Executive shall not, directly or indirectly, solicit,
recruit or hire any person who is as of the Date of Termination (or was within
twelve (12) months prior to the Date of Termination) an employee of the Company
or an affiliate (provided, however, that the foregoing provision shall not
prohibit solicitations made by the Executive to the general public or the
Executive's serving as a reference for any such employee upon request).


(e)Agreement Not to Solicit Business Contacts. The Executive agrees that during
the Restricted Period, the Executive will not (other than in the good faith
performance of his duties hereunder) directly or indirectly (i) solicit or
encourage any person or entity who is as of the Date of Termination (or was
within twelve (12) months prior to the Date of Termination) a client, customer,
bona fide prospective client or customer, supplier, licensee, licensor, landlord
or other business relation of the Company and/or any of its affiliates (each a
"Business Contact") to terminate or diminish its relationship with them; or (ii)
seek to persuade any such Business






8

--------------------------------------------------------------------------------




(f)Contact to conduct with anyone else any business or activity conducted or, to
the Executive's knowledge, under consideration by the Company and/or any of its
affiliates as of the Date of Termination that such Business Contact conducts or
could conduct with the Company and/or any of its affiliates.


(g)Non-Disparagement. The Executive shall not disparage the Company (or any
affiliate) in any way that materially and adversely affects the goodwill,
reputation or business relationships of the Company or the affiliate with the
public generally, or with any of its customers, vendors or employees. The
Company shall not (and shall use reasonable efforts to procure that its
directors and officers, its affiliates and the respective directors and officers
or such affiliates shall not) disparage the Executive in any way that materially
and adversely affects him or his reputation. Notwithstanding the foregoing, this
Section shall not prohibit either Party from rebutting claims or statements made
by any other person.


(h)Enforcement. The Executive acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 5. The Executive agrees
that each of the restraints contained herein are necessary for the protection of
the goodwill, Confidential Information and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Executive is bound by such
restraints. The Executive further acknowledges that, were he to breach any of
the covenants contained in this Section 5, the damage to the Company would be
irreparable. The Executive therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to injunctive relief against
any breach or threatened breach by the Executive of any of said covenants.


6.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


7.Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm's length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.


8.Section 409A of the Internal Revenue Code. Notwithstanding anything contained
in this Agreement to the contrary, to the maximum extent permitted by applicable
law, amounts payable to the Executive pursuant to Section 4 are intended to be
made in reliance upon Treas. Reg.§ l.409A l(b)(4) (short-term deferral). No
amounts payable under this Agreement upon the Executive's termination of
employment shall be payable unless the Executive's termination of






9

--------------------------------------------------------------------------------






employment constitutes a "separation from service" within the meaning of Treas.
Reg. § l .409A- 1(h). Furthermore, if the Executive is a Specified Employee (as
defined for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended ("Section 409A")), with respect to any amount or benefit payable or due
by reason of a separation from service that constitutes nonqualified deferred
compensation within the meaning of Section 409A (after taking into account all
applicable exemptions), such amounts or benefits shall not commence until after
the end of the six continuous month period following the date of the Executive's
separation from service, in which case, all payments and benefits delayed
pursuant to this section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump-sum cash payment on the first day of the
seventh month following the date of the Executive's separation from service. The
Company and the Executive intend that their exercise of authority or discretion
under this Agreement shall comply with Section 409A. If any provision of this
Agreement does not satisfy the requirements of Section 409A, such provision
shall nevertheless be applied in a manner consistent with those requirements. If
any provision of this Agreement would subject the Executive to additional tax or
interest under Section 409A, the Company shall reform the provision. However,
the Company shall maintain to the maximum extent practicable the original intent
of the applicable provision without subjecting the Executive to additional tax
or interest, and the Company shall not be required to incur any additional
compensation expense as a result of the reformed provision. In no event
whatsoever shall the Company be liable for any tax, interest or penalties that
may be imposed on the Executive under Section 409A. Notwithstanding the
foregoing, no particular tax result for the Executive with respect to any income
recognized by the Executive in connection with this Agreement is guaranteed.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Executive harmless from any or all such taxes,
interest, or penalties, or liability for any damages related thereto. The
Executive acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A. Each payment under this
Agreement is intended to be a ''separate payment" and not a series of payments
for purposes of Section 409A. Any payments or reimbursements of any expenses
provided for under this Agreement shall be made in accordance with Treas. Reg. §
l.409A-3(i)(l)(iv). With respect to reimbursements or in-kind benefits provided
under this Agreement: (a) the Company will not provide for cash in lieu of a
right to reimbursement or in-kind benefits to which the Executive has a right
under this Agreement, (b) any reimbursement or provision of in-kind benefits
made during the Executive's lifetime (or such shorter period prescribed by a
specific provision of this Agreement) shall be made not later than December 31st
of the year following the year in which the Executive incurs the expense, and
(c) in no event will the amount of expenses so reimbursed, or in-kind benefits
provided, by the Company in one year affect the amount of expenses eligible for
reimbursement or in-kind benefits to be provided, in any other taxable year. All
references in this Agreement to Section 409A include rules, regulations, and
guidance of general application issued by the Department of the Treasury under
Section 409A.


9.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.


10.Binding Arbitration.
(a)Generally. The Executive and the Company agree that any controversy or claim
arising out of or relating to this Agreement, the employment relationship
between the Executive and the Company, or the termination thereof, including the
arbitrability of any controversy or claim, which cannot be settled by mutual
agreement will be finally settled by binding


10

--------------------------------------------------------------------------------




arbitration in accordance with the Expedited Arbitration Procedures of Judicial
Arbitration & Mediation Service, Inc. ("JAMS"), as set forth in Section 16.1 et
seq. of the JAMS rules, or any successor provision thereto, as follows: Any
Party aggrieved will deliver a notice to the other Party setting forth the
specific points in dispute. Any points remaining in dispute twenty (20) days
after the giving of such notice may, upon ten (10) days' notice to the other
party, be submitted to JAMS arbitration conducted before a single neutral
arbitrator in Dallas, Texas. The arbitrator shall be appointed by agreement of
the parties hereto or, if no agreement can be reached, by JAMS. The arbitrator
may enter a default decision against any Party who fails to participate in the
arbitration proceedings. Notwithstanding the foregoing, a Party who seeks
equitable relief, including injunctive relief, shall not be obligated to utilize
the arbitration proceedings required hereunder and instead may seek such relief
in any state or federal court sitting in Dallas, Texas.


(b)Binding Effect. The decision of the arbitrator on the points in dispute will
be final, unappealable and binding, and judgment on the award may be entered in
any court having jurisdiction thereof. The arbitrator shall only be authorized
to interpret the provisions of this Agreement, and shall not amend, change or
add to any such provisions. The Parties agree that this provision has been
adopted by the Parties to rapidly and inexpensively resolve any disputes between
them and that this provision will be grounds for dismissal of any court action
commenced by either Party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or proceedings
seeking equitable relief as permitted under Section 10(a). In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the Parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.


(c)Fees and Expenses. Each Party will bear its own expenses and the fees of its
own attorney.


(d)Confidentiality. The Parties and the arbitrator will keep confidential, and
will not disclose to any person, except the parties' advisors and legal
representatives, or as may be required by law or to enforce in court an
arbitrator's award, the existence of any controversy under this Section 10, the
referral of any such controversy to arbitration or the status or resolution
thereof.


(e)Waiver. The Executive acknowledges that arbitration pursuant to this
Agreement includes all controversies or claims of any kind (e.g., whether in
contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement
Income Security Act, the Family and Medical Leave Act, the Americans With


11

--------------------------------------------------------------------------------








Disabilities Act and all similar federal, state and local laws, and the
Executive hereby waives all rights thereunder to have a judicial tribunal and/or
a jury determine such claims.
(f)Acknowledgment. The Executive acknowledges that before agreeing to
participate in this Agreement, the Executive has had the opportunity to consult
with any attorney or other advisor of the Executive's choice, and that this
provision constitutes advice from the Company to do so if the Executive chooses.
The Executive further acknowledges that the Executive has agreed to enter into
this Agreement of the Executive's own free will, and that no promises or
representations have been made to the Executive by any person to induce the
Executive to enter into this Agreement other than the express terms set forth
herein. The Executive further acknowledges that the Executive has read this
Agreement and understands all of its terms, including the waiver of rights set
forth in this Section 10.


11.Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein. by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations to any affiliate of the Company or to a
successor to the business of the Company or all or substantially all of the
assets of the Company without the consent of the Executive; provided that the
Company shall require any such successor to assume the obligations of this
Agreement. The termination of the Executive's employment from the Company in
order to become employed by any successor shall not be deemed a termination
without Cause and in such event the Executive will not be entitled to any
separation pay benefits hereunder. This Agreement shall inure to the benefit of
and be binding upon the Company and the Executive, their respective successors,
executors, administrators, heirs and permitted assigns.


12.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


13.Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Executive at his last known address on the books of the
Company or, in the case of the Company to:
USP Holdings, Inc.
c/o Forterra Pipe & Precast, LLC
300 E. John Carpenter Freeway, Suite 800
Irving, TX 75062
Attention: General Counsel


or to such other address as any Party may specify by notice to the other
actually received.


14.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and


12

--------------------------------------------------------------------------------








contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including, without limitation, the Prior Agreement.
15.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company.
16.Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.
17.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.




[Remainder of page is intentionally blank.]







13

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have
hereunto set their hands under seal, effective as of the date first set forth
above.
EXECUTIVE
                        
/s/ William P. Kerfin, Jr.            
William P. Kerfin, Jr.


COMPANY
USP Holdings, Inc.


/s/ Jeff Bradley                        
Name:     Jeffrey K. Bradley
Its:     President


























































SIGNATURE PAGE TO EMPLOYMENT AGREEMENT




